           Case 4:19-cv-01010-MWB Document 1 Filed 06/14/19 Page 1 of 6



                      UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM P. WAGNER and         :              CIVIL ACTION - LAW
MICHELE WAGNER, his wife,     :
                    Plaintiffs:              NO:
vs.                           :
                              :              (JUDGE             )
TRISAL LEASING COMPANY, INC. :
                   Defendants :              JURY TRIAL DEMANDED

                                   COMPLAINT

      1.      Plaintiffs William P. Wagner and Michele Wagner are husband and

wife, residing at 112 Sunnyside Lane, Mifflinburg, Union County, Pennsylvania

17844.

      2.      Defendant Trisal Leasing Company, Inc., upon information and

belief, is a corporation with an address at 1301 South Walker Street, Oklahoma

City, OK 73109.

      3.      There is more than $75,000 at issue in this matter and there is a

complete diversity of citizenship between the Plaintiffs, who reside in the

Commonwealth of Pennsylvania and the Defendant, who resides in Oklahoma

City, Oklahoma, such that this Court has jurisdiction of this matter pursuant

to 28 U.S.C. Section 1332(a)(1).

      4.      On October 16, 2018, at approximately 9:00 a.m., Plaintiff William

P. Wagner was operating a 2014 Chevrolet Express traveling south in the left

lane on Route 15, also known as Susquehanna Trail in Snyder County,

Pennsylvania.

      5.      At said time and place Plaintiff William P. Wagner was stopped at a

red light on SR 15 south in the left lane.
                                        1
           Case 4:19-cv-01010-MWB Document 1 Filed 06/14/19 Page 2 of 6



      6.      In front of the Plaintiff in the left lane was a 2016 Ford Explorer

vehicle operated by Cynthia M. Frasca who was stopped at a red light.

      7.      At said time and place Albert K. Fake was operating a 2007

International Tractor towing a Great Dane Semi-Trailer, both vehicles of which

were owned by Defendant Trisal Leasing Company, Inc., when said vehicle

traveling in the left lane did not stop striking Plaintiff William P. Wagner’s

vehicle in the rear and forcing the Wagner vehicle into striking the 2016 Ford

Explorer operated by Cynthia M. Frasca whose address is 412 Buggy Lane,

Mifflinburg, Union County, Pennsylvania 17844.

      8.      At all times material to this action, it is believed and therefore

averred that on October 16, 2018, Albert K. Fake was an agent, servant or

employee of Defendant Trisal Leasing Company, Inc., acting in the furtherance

of the business of Defendant Trisal Leasing Company, Inc.

      9.      At all times material to this action, it is believed and therefore

averred that on October 16, 2018, Albert K. Fake was acting during the course

and scope of his employment or agency and with permission of Defendant

Trisal Leasing Company, Inc.

      10.     As a result of said motor vehicle crash, Plaintiff William P. Wagner

suffered at least the following injuries:

              a.    Torn medial meniscus of the right knee.
              b.    Torn left rotator cuff.
              c.    Torn right rotator cuff.
              d.    Torn right bicep.
              e.    Pain in the thoracic area
              f.    Left elbow pain
              g.    Neck pain
              h.    Upper back pain
                                            2
        Case 4:19-cv-01010-MWB Document 1 Filed 06/14/19 Page 3 of 6



             i.    Numbness and tingling in both hands
             j.    Vision changes
             k.    Tinnitus
             l.    Left knee pain

      11.    As a direct result of the injuries sustained in the aforementioned

motor vehicle crash, Plaintiff William P. Wagner required medical treatment

including ambulance transport, emergency room visitation, diagnostic tests,

physical therapy, chiropractic treatment, medication and surgery and he will

need additional medical care in the future.

      12.    As a direct result of the aforementioned motor vehicle collision,

Plaintiff William P. Wagner has incurred medical expenses for his treatment,

the exact amount of which is currently unknown and he will incur additional

medical expenses in the future.

      13.    As a direct result of the aforementioned motor vehicle collision,

Plaintiff William P. Wagner has incurred income loss, the exact amount of

which is currently unknown.

      14.    As a direct result of the aforementioned motor vehicle collision and

his resulting injuries, Plaintiff William P. Wagner has experienced significant

physical pain and suffering, mental anguish, discomfort, anxiety,

inconvenience, distress, and loss of enjoyment of life, which may continue

indefinitely into the future.

      15.    As a direct result of the aforementioned motor vehicle collision,

Plaintiff Michele Wagner has suffered and continues to experience the loss of

her husband’s comfort, companionship, society, consortium and services.



                                        3
        Case 4:19-cv-01010-MWB Document 1 Filed 06/14/19 Page 4 of 6



                                      COUNT I
                                    (Negligence)

  Plaintiff William P. Wagner v. Defendant Trisal Leasing Company, Inc.

      16.    Paragraphs 1 – 15 of Plaintiff’s Complaint are incorporated herein

by reference as if fully set forth at length.

      17.    Albert K. Fake owed a legal duty to users of the highway, including

Plaintiff William P. Wagner, to operate his vehicle in a safe and prudent

manner in order to avoid injuring them, and Albert K. Fake breached this duty.

      18.    Albert K. Fake was otherwise negligent in that he:

             a.     Was driving at an unsafe speed in that his speed was greater
                    than is reasonable and prudent under the conditions and
                    having regard to the actual potential hazards existing and
                    greater than would permit him to bring his vehicle to a stop
                    within the assured clear distance rule in violation of Section
                    3361 of the Pennsylvania Motor Vehicle Code;

             b.     Followed the Wagner vehicle more closely than is reasonable
                    and prudent, having due regard for the speed of the vehicle
                    and the traffic upon and the condition of the highway in
                    violation of Section 3310 of the Pennsylvania Motor Vehicle
                    Code;

             c.     Drove his vehicle in a careless disregard for the safety of
                    persons in violation of Section 3714 of the Pennsylvania
                    Motor Vehicle Code;

             d.     Was inattentive to traffic conditions in his path;

             e.     Failed to control his vehicle and prevent it from coming into
                    contact with the Wagner vehicle;

             f.     Failed to act with due care and regard for the position and
                    safety of others, and in particular, the Wagner vehicle.

      19.    The negligence of Albert K. Fake as set forth in paragraphs 17 and

18 preceding was the factual, direct and proximate cause of the collision that

                                          4
        Case 4:19-cv-01010-MWB Document 1 Filed 06/14/19 Page 5 of 6



caused the injuries to Plaintiff William P. Wagner as more fully described in

paragraph 10 of this Complaint.

       20.   At the time of this collision, Albert K. Fake was operating a vehicle

owned by Defendant Trisal Leasing Company, Inc.

       21.   Albert K. Fake had or should have had a CDL and was a

professional driver of a tractor trailer.

       22.   At said time and place, said tractor trailer operated by Albert K.

Fake was on a four-lane roadway with two-way traffic each way in a very busy

and commercial area which was known as a very dangerous stretch of

roadway.

       23.   In light of said conditions Albert K. Fake should have been

traveling at an appropriate speed, at an appropriate distance and keeping a

proper lookout ahead of his vehicle.

       24.   At the time of this collision, Albert K. Fake was operating the

aforementioned vehicle while he was acting within the course and scope of his

employment for and with the permission of Defendant Trisal Leasing Company,

Inc.

       25.   At the time of this collision Albert K. Fake was furthering the

interests of his employer Defendant Trisal Leasing Company, Inc. by driving his

employer’s vehicle in the course of interstate commerce.

       26.   Defendant Trisal Leasing Company, Inc. is vicariously liable for the

negligence of its employee, Albert K. Fake, and the resulting injuries to Plaintiff

William P. Wagner.

                                            5
        Case 4:19-cv-01010-MWB Document 1 Filed 06/14/19 Page 6 of 6



      27.    Albert K. Fake acted outrageously, exhibiting a reckless

indifference toward Plaintiff William P. Wagner, warranting the imposition of

punitive damages.

      WHEREFORE, Plaintiff William P. Wagner demands judgment against

Defendant Trisal Leasing Company, Inc. in a sum in excess of $75,000 together

with interest and costs.

                                     COUNT II
                               (Loss of Consortium)

    Plaintiff Michele Wagner v. Defendant Trisal Leasing Company, Inc.

      28.    Paragraphs 1 – 27 of Plaintiffs’ Complaint are incorporated herein

by reference as if fully set forth at length.

      29.    As a direct result of the aforesaid injuries to her husband, Plaintiff

Michele Wagner has been and may in the future be deprived of her husband’s

comfort, companionship, society, consortium and services, all of which have

been and will continue to be to her great damage and loss.

      WHEREFORE, Plaintiff Michele Wagner demands that judgment be

entered in her favor and against Defendant Trisal Leasing Company, Inc. in a

sum in excess of $75,000.00 together with interest and costs.

                                                ELION, GRIECO, CARLUCCI
                                                & SHIPMAN, PC

                                                       s/Robert B. Elion           .
                                                Robert B. Elion        ID# PA21030
                                                Attorney for Plaintiff
                                                125 East Third Street
                                                Williamsport, PA 17701
                                                (570) 326-2443 (phone)
                                                (570) 326-1585 (fax)
                                                relion@elionlaw.com
                                          6
